In an action to foreclose a mortgage, the defendant Mabel Fraser, an incompetent person, by her committee, appeals from an order of the Supreme Court, Kings County, dated February 8, 1960, which denies her motion for an order vacating the. summons and complaint, vacating the default judgment entered in the action, and nullifying subsequent conveyances and liens on the premises. The defendant was adjudicated an incompetent and a committee for her person and property was appointed after the entry of judgment in the foreclosure action and after the sale of the property to a bona fide purchaser for a valuable and fair consideration. Order affirmed, with $10 costs and disbursements (see, e.g., Goldberg v. McCord, 251 N. Y. 28). Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.